Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Remarks
This Office Action fully acknowledges Applicant’s remarks filed on May 16th, 2022.  Claims 1-5 and 7-19 are pending.  Claim 6 is canceled.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 19, the recitations to “the intensity values…” and “the coloration” lack proper antecedent basis in the claims and it is unclear what further image processing step(s) are intended to be provided to the method of claim 1 herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 11-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Torres et al. (US 2016/0003715), hereafter Torres.
With regard to claims 1 and 5, Torres discloses a method of imaging a tissue sample, the method comprising contacting a tissue sample with a solution comprising at least one fluorescent protein dye (e.g eosin, rhodamine B, ANS) to create a stained tissue sample, and producing tissue sample images by measuring fluorescence and second harmonic generation of the stained tissue sample (pars. [0008,0015,0071,0076], figs. 1, 4A-C, for example).  With regard to claim 2, Torres disclose producing the images at a tissue depth greater than about 200 microns (par. [0014], for example).  With regard to claims 3 and 4, Torres discloses that the solution further comprises a fluorescent nuclear dye and such as DAPI (pars. [0008,0015,0051,0069], figs. 4A-C, for example).  With regard to claim 7, Torres disclose that the tissue sample comprises collagen (pars. [0015,0071,0076], for example).  With regards to claims 11-13, Torres discloses producing the images as  three dimensional image, and using an optical sectioning microscope such as a multiphoton microscope (pars. [0009,0071,0074,0076], for example).  With regard to claims 14 and 15, Torres discloses that the solution comprises a fixative as in methacarn (pars. [0008,0009,0048,0069], for example).  With regard to claims 16 and 17, Torres further discloses contacting with a clearing solution comprising benzyl alcohol and benzyl benzoate before producing the tissue images (pars. [0006,0008], for example).  With regard to claim 18, Torres discloses that the soluti7n further comprises a permeation enhancer (par. [0008], for example).  With regard to claim 19, as best understood, Torres further discloses converting the intensity values to optical densities as claimed (par. [0009,0065], for example).

Claim(s) 1-5, 7, and 11-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated Webb et al. (US 2010/0261958), hereafter Webb.
	With regard to claims 1 and 5, Webb discloses contacting a tissue sample with a solution comprising at least one fluorescent protein dye (such as eosin) to create a stained tissue sample and producing tissue sample images by measuring fluorescence and second harmonic generation of the stained tissue sample (pars.[0026,0064], for example).   With regard to claim 2, Webb discloses imaging at tissue depth greater than about 200 microns (pars. [0007,0024], for example).  With regard to claims 3 and 4, Webb discloses that the solution further comprises a fluorescent nuclear dye, such as DAPI (par. [0063], for example).  With regard to claim 7, Webb discloses that the sample comprises collagen (pars. [0008,0064], for example.  With regards to claims 11-13, Webb discloses producing three dimensional images, and using an optical sectioning microscope such as an MPM (pars. [0007-0009,0039,0062-0064

Claim(s) 1-3, 5, 7, 11-14, 16, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Keely et al. (US 2008/0015448), hereafter Keely.
Keely discloses stromal collagen in the diagnosis and characterization of breast cancer (abstract).  With regards to claims 1 and 5, Keely discloses contacting a tissue sample with a solution comprising at least one fluorescent protein dye (such as eosin) to create a stained tissue sample and producing tissue sample images by measuring fluorescence and second harmonic generation of the stained tissue sample (pars. [0011,0021,0093,0094], for example.  With regard to claim 2, Keely discloses imaging at a tissue depth greater than about 200 microns (pars. [0006-0008,0089,0097,0102], for example).  With regard to claim 3, Keely discloses that the solution further comprises a fluorescent nuclear dye such as hematoxylin (given by the H&E staining) (par. [0094], for example).  With regard to claim 7, Keely discloses that the tissue comprises collagen (abstract; pars. [0007,0014,0015,0021], for example).  With regards to claims 11-13, Keely discloses producing three dimensional images, and using an optical sectioning microscope such as an MPM (abstract, pars. [0007,0011,0014,0021,0041,0085-0087], for example).  With regard to claim 14, Keely discloses that the solution further comprises a fixative (par. [0094], for example).  With regard to claim 16, application of a clearing solution before imaging (and after dehydration) is notoriously well known for H&E staining protocol (such as Xylene; see further evidenced through Wiederhold US 2009/0246824, par.[0026], for example).  With regard to claim 19, as best understood, Keely further discloses converting the intensity values to optical densities as claimed (pars. [0021,0090], for example).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keely in view of Hoyt (US 2012/0112098).
Keely has been discussed above.
Keely does not specifically disclose that the fluorescent nuclear dye is chosen from the group as in cl. 4.
Hoyt discloses enhancing visual assessment of samples (abstract).  Hoyt discloses preparing cells for visual review and image analysis via H&E staining protocols, and wherein an additional stain can include a fluorescent nuclear counterstain of DAPI or Hoechest (pars. [0006-0011,0014], for example).
It would have been obvious to one of ordinary skill in the art to utilize a fluorescent nuclear dye such as DAPI or Hoechest as taught by Hoyt in order to provide a known alternative and suitable fluorescent nuclear counterstain that is suitable for highlighting nuclei as likewise desired in Keely.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Torres.
Torres discloses an exemplary tissue staining protocol wherein eosin at 0.5% of alcoholic stock solution is utilized, and wherein tissue specimens may be kidney/renal tissue (pars. [0044,0086-0088,0094,0095], for example).
If 0.5% is not taken as providing an eosin concentration at about 0.4%, than Torres does not specifically disclose eosin at about 0.4% of alcoholic stock solution.
However, it would have been obvious to one of ordinary skill in the art to optimize the eosin concentration, including at 0.4% so as to provide for the desired imaging and particular highlighting of cellular features desired in the imaging assay at hand and is at least within an acceptable deviation amount with “at about” from the already-disclosed staining protocol at 0.5%.  This is further seen as an obvious engineering optimization outside of a showing of a criticality or unexpected results arising otherwise.






Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keely in view of Read et al. (USPN 6,183,784), hereafter Read.
Keely has been discussed above.
Keely does not specifically disclose that the fixative is methacarn as in cl. 15.
Read discloses tissues samples fixed with methacarn, embedded in paraffin, sectioned and stained with H&E for histological analysis (lines 35-37, col. 8, for example).
It would have been obvious to one of ordinary skill in the art to modify Keely to utilize methacarn as a particular fixative which is suitable and effective in H&E staining for histological analysis as likewise desired in Keely.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keely in view of Parmaceck et al. (USPN 6,090,618), hereafter Parmaceck.
Keely has been discussed above.
Keely does not specifically disclose that the clearing solution comprises benzyl alcohol and benzyl benzoate.
Parmaceck discloses tissues sections stained with H&E and to visualize the arterial system of mouse embryos, the tissue was cleared in benzyl alcohol and benzyl benzoate(lines 39-46, col. 25, for example).
It would have been obvious to one of ordinary skill in the art to utilize benzyl alcohol and benzyl benzoate as a particular clearing solution such as taught by Parmaceck in order to provide a suitable clearing solution to the stained tissue sample that provides for the ability to produce clear images of the highlighted tissue sample.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keely in view of Rogers (USPN 6,232,092).
Keely has been discussed above.  
With regard to claim 18, Keely does not specifically disclose that the solution further comprises a permeation enhancer.
Rogers discloses methods for preparing biological samples for visual analysis (abstract). Rogers discloses that normal imaging conditions provide for depths of 20-40 microns into the tissue sample, and herein Rogers provides a method of imaging which allows a depth of penetration of at least 800 microns, which allows, for example, entire airways within a lobe can be directly observed without physical disturbance (lines 3-11, col. 2, for example).  Roger disclose producing three dimensional images of the tissues and utilizing confocal microscopy and deconvolution to allow visualization of different focal planes within a sample of interest. Rogers also discloses that the specimen is prepared with a penetrating agent such as DMSO to enhance dye penetration (lines 39-67, col. 6, for example).
It would have been obvious to one of ordinary skill in the art to include a permeation enhancer in the solution (e.g. DMSO) such as taught by Rogers in order to provide for better dye penetration in preparing a tissue sample for visual analysis of the particular cellular structures.

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the method as in claim 8, which includes that the tissue sample comprises collagen and is a liver sample and the at least one fluorescent protein dye comprises eosin at 0.02% of alcoholic stock solution.
Further, the prior art of record does not teach or fairly suggest the method as in claim 10, wherein the tissue sample is epithelial tissue and the at least one fluorescent protein dye comprises eosin at 0.04% of alcoholic stock solution.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-19  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed above, in view of the amendments to the claims, new grounds of rejection are provided over the claims.
Herein, claim 19 remain rejected under 35 USC 112 b/2nd paragraph (as was previously discussed in the OA mailed on 12/17/21) and such general traversal on the grounds of the amendments provided herein have not obviated the rejection.

Additionally, claims 1-5, 7, 9, and 11-19 are rejected under 35 USC 102 and 35 USC 103 over the above-cited prior art for the reasons discussed above in the body of the action.
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasons discussed above in the body of the action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798